United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-153
Issued: May 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2011 appellant filed a timely appeal from the July 13, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant established permanent impairment sufficient to warrant a
schedule award.
FACTUAL HISTORY
On April 15, 2004 appellant, then 56-year-old letter carrier, filed a traumatic injury claim
alleging that, on that same date, he sustained an injury to his right foot and a scraped left knee in
the performance of duty. He stopped work on April 15, 2004.2 On May 12, 2004 OWCP
1
2

5 U.S.C. § 8101 et seq.

Initial medical reports noted a fracture of the base of the right fifth metatarsal. Appellant returned to light duty
on May 1, 2004 and full duty on August 2, 2004.

accepted appellant’s claim for fractured right foot. Appellant received wage-loss compensation
benefits.
On October 25, 2010 appellant filed a claim for a schedule award.
By letter dated November 10, 2010, OWCP requested that Treating Physician Dr. Sandy
Bidner, an orthopedic surgeon, provide an opinion regarding whether appellant was entitled to an
impairment rating and, if so, the percentage of impairment with an explanation of how the
calculation was derived, utilizing the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (6th ed. 2009) (hereinafter A.M.A., Guides). No report was received
from Dr. Bidner.
On January 25, 2011 OWCP denied appellant’s claim for a schedule award. It found that
the medical evidence did not demonstrate a measurable impairment and the requirements were
not met for entitlement to a schedule award.
On January 31, 2011 appellant’s representative requested a telephonic hearing, which
was held on May 10, 2011. During the hearing, he requested 30 days to get appellant examined.
No additional evidence was received.
By decision dated July 13, 2011, an OWCP hearing representative affirmed the
January 25, 2011 decision.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
the law, good administrative practice requires the use of uniform standards applicable to all
claimants.4 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 For decisions issued after May 1, 2009, the
sixth edition will be used.6
The burden is upon the employee to establish that he or she is entitled to schedule award
compensation.7
ANALYSIS
The evidence of record is insufficient to establish that appellant is entitled to a schedule
award in accordance with the sixth edition of the A.M.A., Guides.
3

5 U.S.C. § 8107.

4

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

5

20 C.F.R. § 10.404.

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

D.H., 58 ECAB 358 (2007).

2

Appellant did not submit any medical evidence to support a claim for a schedule award.
In a letter dated November 10, 2010, OWCP requested that appellant’s treating physician
provide an opinion on impairment in accordance with the sixth edition of the A.M.A., Guides.
This letter was also sent to appellant. However, no report was received. During the telephonic
hearing, appellant’s representative requested additional time to obtain a medical examination and
submit additional medical evidence. However, no evidence was received. As noted, a claimant
has the burden of proof to establish entitlement to a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the July 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 15, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

